Citation Nr: 0613006	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sun ray poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
sun ray poisoning.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in May 2003.  A 
transcript of the hearing is of record.  In December 2003, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in March 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

In the December 2003 Board remand, the RO was directed to 
obtain the veteran's VA treatment records, which the veteran 
referenced during his May 2003 Board hearing.  Review of the 
May 2003 Board hearing transcript reveals that the veteran 
testified that he received treatment from the Nashville VA 
medical center in approximately 1993.  However, the veteran's 
claims folder does not show that the RO requested the 
veteran's VA medical records from this facility.  Therefore, 
the Board is compelled to remand this appeal to direct the RO 
to attempt to obtain the veteran's VA treatment records, and 
notify the veteran if no records are found.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  Id. at 271.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence needed to establish 
both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA treatment records from the 
Nashville, Tennessee VA medical center 
since the veteran's discharge from service 
that are not currently of record.  Of 
particular interest are the records dated 
from 1992 to the present.  All attempts to 
procure these records should be documented 
in the file.  If the RO cannot obtain 
these records, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that they are provided 
the opportunity to obtain and submit the 
records for VA review.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  The RO should adjudicate the merits of 
the claim based on all the evidence of 
record and all governing legal authority, 
including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of their 
decision, to include any further changes 
in the VCAA or other legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

